     Case 1:21-cv-00796-RP Document 11 Filed 09/15/21 Page 1 of 9



                                                                               F LED
                                                                                I




                                                                         2a2ISEPI5 PM 1:12
                   UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TEXAS
                          AUSTIN DIVISION



UNITED STATES OF AMERICA,

                Plaintiff,

     V.                                              Civil No. l:2l-cv-796-RP

THE STATE OF TEXAS,

                Defendant.



 UNOPPOSED MOTION FOR LEAVE TO APPEAR WITHOUT LOCAL COUNSEL
    AND FOR EXEMPTION FROM THE PRO HAC VICE ADMISSION FEE




                                      MAURA HEALEY
                                       Attorney General ofMassachusetts
                                      ELIZABETH N. DEWAR+
                                       State Solicitor
                                      ABIGAIL B. TAYLOR+
                                       Chief Civil Rights Division
                                      AMANDA HAINSWORTH*
                                        Assistant Attorney General
                                      One Ashburton Place
                                      Boston, MA 02108
                                      Phone: (617) 963-2204
                                      Fax: (617) 727-5778
                                      bessie.dewar@mass.gov
                                      *pro hac vice application pending
                                      +pro hac vice applications forthcoming

               (Complete counsel list appears on final signature page)
       Case 1:21-cv-00796-RP Document 11 Filed 09/15/21 Page 2 of 9




  UNOPPOSED MOTION FOR LEAVE TO APPEAR WITHOUT LOCAL COUNSEL
     AND FOR EXEMPTION FROM THE PRO HAC VICE ADMISSION FEE

       The Commonwealth of Massachusetts, together with Amici States California, Colorado,

Connecticut, Delaware, the District of Columbia, Hawai'i, Illinois, Maine, Maryland, Michigan,

Minnesota, Nevada, New Jersey, New Mexico, New York, Oregon, Pennsylvania, Rhode Island,

Vermont, Virginia, Washington, Wisconsin, and the Attorney General of North Carolina Joshua

H. Stein, hereby respectfully seek this Court's leave to participate in this litigation as amici

curiae without local counsel pursuant to Local Rule AT-2 and, as government attorneys, without

paying the admission fee, pursuant to Local Rule AT- 1(g). For the reasons explained in the

accompanying memorandum, the Amici States respectfully submit that granting this relief will

comport with the purpose of Local Rule AT-2 that counsel be present and available to argue a

party's position at any hearing called by the presiding judge on short notice. As reflected in the

appended certificate of conference, the parties do not oppose this motion.

                                               Respectfully submitted,

                                               MAIJRA HEALEY
                                                Attorney General ofMassachusetts
                                               ELIZABETH N. DEWAR
                                                State Solicitor
                                               ABIGAIL B. TAYLOR
                                                Chief Civil Rights Division
                                               AMANDA HATNSWORTH
                                                 Assistant Attorney General

                                               Is! Amanda Hainsworth
                                              Amanda Hainsworth (Mass. Bar. No. 684417,
                                              pro hac vice motion pending)
                                                Assistant Attorney General
                                              One Ashburton Place
                                              Boston, MA 02108
                                              Phone: (617) 963-2618
                                              Fax: (617) 727-5778
Date: September 15, 2021                       amanda.hainsworthmass.gov
       Case 1:21-cv-00796-RP Document 11 Filed 09/15/21 Page 3 of 9




              MEMORANDUM IN SUPPORT OF UNOPPOSED MOTION
              FOR LEAVE TO APPEAR WITHOUT LOCAL COUNSEL
         AND FOR EXEMPTION FROM THE PRO HAC VICE ADMISSION FEE

        Proposed Amici States, represented for purposes of this motion by Massachusetts,

through its Attorney General, respectfully move the Court pursuant to Local Rule AT-2 for leave

to appear without local counsel, as well as pursuant to Local Rule AT-l(g) for admissionpro hac

vice without paying the admission fee. In support, the proposed Amici States respectfully submit

the following:

        1.    Proposed Amici States will seek leave of this Court to file an amicus brief supporting

Plaintiff United States of America's motion for a temporary restraining order and preliminary

injunction, in furtherance of the proposed Amici States' interests in the subject matter of this

litigation.

        2. Undersigned counsel are employed by the Commonwealth            of Massachusetts and are

therefore "exempt while so employed from payment of any fee for.          . .   pro hac vice appearance"

under Local Rule AT-l(g).

        3. All counsel identified as representing Plaintiff are based in Washington, D.C. See

Complaint, ECF No. I, at 27. As any hearing on short notice will therefore likely require other

counsel to travel as well, it is unlikely that additional delay would be incurred for counsel for the

proposed Amici States to travel to attend such a hearing. Moreover, because the proposed State

Amici seek leave to appear only for purposes of filing a brief as amici curiae, it is also unlikely

that the proposed Amici States will be required to appear at hearings, decreasing the chance of

any inconvenience to the Court or parties if this motion is granted.

        4. Even     if travel is required, however, counsel for the proposed Amici States certif' to

this Court that they will be available for hearings called on short notice. Assistant Attorney



                                                     2
       Case 1:21-cv-00796-RP Document 11 Filed 09/15/21 Page 4 of 9




General Amanda Hainsworth (whose pro hac vice application is being filed with this motion)

resides within 8 miles of Boston Logan International Airport, which has direct, approximately

four-hour-long flights to the Austin-Bergstrom International Airport. She has familiarized herself

with the Local Rules of the U.S. District Court for the Western District of Texas and is prepared

to abide by its rules and procedures. See Declaration of Amanda Hainsworth, infra.

       5. As set forth in the accompanying certificate   of conference, undersigned counsel has

conferred with counsel for the Plaintiff and for Defendant. No party opposes this motion.

       For the foregoing reasons, the proposed Amici States respectfully request that the Court

enter an Order allowing them to appear without local counsel and without paying the pro hac

vice appearance fee. A proposed order is attached below.

                                             Respectfully submitted,

                                             MAURA HEALEY
                                              Attorney General ofMassachusetts
                                             ELIZABETH N. DEwAR
                                              State Solicitor
                                             ABIGAIL B. TAYLOR
                                              Chief Civil Rights Division
                                             AMANDA HAINS WORTH
                                              Assistant Attorney General

                                             Is! Amanda Hainsworth
                                            Amanda Hainsworth (Mass. Bar. No. 684417,
                                            pro hac vice motion pending)
                                              Assistant Attorney General
                                            One Ashburton Place
                                            Boston, MA 02108
                                            Phone: (617) 963-2618
                                            Fax: (617) 727-5778
Date: September 15, 2021                     amanda.hainsworthmass.gov
     Case 1:21-cv-00796-RP Document 11 Filed 09/15/21 Page 5 of 9




ROBERT BONTA                                        BRIANE. FROSH
Attorney General of Caljfornia                      Attorney General ofMaryland
1300 I Street                                       200 Saint Paul Place
Sacramento, CA 95814                                Baltimore, MD 21202

WILLIAM TONG                                        DANA NESSEL
Attorney General ofConnecticut                      Attorney General ofMichigan
165 Capitol Avenue                                  P.O. Box 30212
Hartford, CT 06106                                  Lansing, MI 48909

PHILIP J.   WEISER                                  KEITH ELLISON
Attorney General of Colorado                        Attorney General ofMinnesota
1300 Broadway                                       102 State Capitol
10th Floor                                          75 Rev. Dr. Martin Luther King Jr. Boulevard
Denver, CO 80203
                                                    St. Paul, MN 55155

KATHLEEN JENNINGS
                                                    AARON D. FORD
Attorney General of Delaware
                                                    Attorney General of Nevada
820 North French Street
                                                    100 North Carson Street
Wilmington, DE 19801
                                                    Carson City, NV 89701

KARL A. RACINE
                                                    ANDREW J. BRUCK
Attorney General for the District of Columbia
                                                    Acting Attorney General ofNew Jersey
400 6th Street NW
                                                    Richard J. Hughes Justice Complex
Washington, D.C. 20001
                                                    25 Market Street
                                                    Trenton, NJ 08625
CLARE E. CONNORS
Attorney General of Hawai 'i
                                                    HECTOR BALDERAS
425 Queen Street
                                                    Attorney General ofNew Mexico
Honolulu, HI 96813
                                                    P.O. Drawer 1508
                                                    Santa Fe, NM 87504
KWAME RAOUL
Attorney General ofillinois
                                                    LETITIA JAMES
100 West Randolph Street, 12th Floor
                                                    Attorney General ofNew York
Chicago, IL 60601
                                                    28 Liberty Street
                                                    New York, NY 10005
AARON M. FREY
Attorney General ofMaine                            JOSHUA H. STEIN
6 State House Station                               Attorney General of North Carolina
Augusta, ME 04333                                   114 W. Edenton Street
                                                    Raleigh, NC 27603




                                                4
    Case 1:21-cv-00796-RP Document 11 Filed 09/15/21 Page 6 of 9




ELLEN F. ROSENBLUM                  MARK R. HERRING
Attorney General of Oregon          Attorney General of Virginia
                                    202 North 9th Street
1162 Court Street N.E.
                                    Richmond, VA 23219
Salem, OR 97301
                                    ROBERT W. FERGUSON
JOSH SHAPIRO
                                    Attorney General of Washington
Attorney General of Pennsylvania    1125 Washington Street SE P0 Box 40100
16th Floor, Strawberry Square       Olympia, WA 98504-0 100
Harrisburg, PA 17120
                                    JOSHUA L. KAUL
PETER F. NERONHA                    Attorney General of Wisconsin
Attorney General of Rhode Island    17 W. Main St.
150 South Main Street               Madison, WI 53703
Providence, RI 02903

THOMAS J. DONoVAN, JR.
Attorney General of Vermont
109 State Street
Montpelier, VT 05609
       Case 1:21-cv-00796-RP Document 11 Filed 09/15/21 Page 7 of 9




                         DECLARATION OF AMANDA HAINS WORTH

       I, Amanda Hainsworth, declare:

        1. I   am an attorney at law in good standing licensed to practice in the courts of the

Commonwealth of Massachusetts. I have been appointed and currently serve as an Assistant

Attorney General in the Massachusetts' Office of the Attorney General. In this capacity, I have

been assigned to appear on behalf of the proposed Amici States in this matter. I have personal

knowledge of and would testify competently to the facts set forth herein.

        2. I live within 8 miles of Boston Logan International Airport, which has direct,

approximately four-hour-long flights to Austin-Bergstrom International Airport. I certify to the

Court that, if so required, I will be available for hearings called on short notice.

        3. Each    of the Assistant Attorneys General in Massachusetts' Office of the Attorney

General assigned to this case, including myself, have familiarized themselves with the Local

Rules of the Western District of Texas, and we are each prepared to abide by the Court's rules

and procedures.

        I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct and that this declaration was signed on this date in Boston, Massachusetts.

        Executed on this 15th day of September, 2021, at Boston, Massachusetts.

                                                         Is! Amanda Hainsworth
                                                         Amanda Hainsworth
       Case 1:21-cv-00796-RP Document 11 Filed 09/15/21 Page 8 of 9




                             CERTIFICATE OF CONFERENCE

       Pursuant to Local Rule AT-4(g), I hereby certify on this 15th day of September, 2021,

that counsel for the Commonwealth of Massachusetts conferred with counsel for the parties

regarding the foregoing motion for leave to appear without local counsel. Counsel for Plaintiff

United States of America and counsel for Defendant State of Texas do not oppose this motion.

                                                       Is! Amanda Hainsworth
                                                       Amanda Hainsworth




                                 CERTIFICATE OF SERVICE

       I hereby certify that on September 15, 2021, I electronically submitted the foregoing

motion seeking leave to appear without local counsel using the Court's electronic system for

submitting pro hac vice applications, emailed courtesy copies all parties to the case, and also

mailed paper copies of this motion to all parties in this matter, namely:

    Lisa Newman
    Kuntal Cholera                                            Will Thompson
    Christopher D. Dodge                                      Beth Klusmann
    Cody T. Knapp                                             Natalie Thompson
    James R. Powers                                           Office of the Attorney General
    Joshua M. Kolsky                                          P.O. Box 12548, Capitol Station
    Olivia Hussey Scott                                       Austin, Texas 78711-2548
    Trial Attorneys                                           will.thompsonoag.texas.gov
    U.S. Department of Justice
    Civil Division, Federal Programs Branch
     1100 L Street, N.W.
    Washington, D.C. 20005
    lisa.n.newmanusdoj .gov

                                                       Is! Amanda Hainsworth
                                                       Amanda Hainsworth




                                                  V1
       Case 1:21-cv-00796-RP Document 11 Filed 09/15/21 Page 9 of 9




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION



UNITED STATES OF AMERICA,

                       Plaintiff,

       V.                                                      Civil No. 1:21-cv-796-RP

THE STATE OF TEXAS,

                       Defendant.


                  [PROPOSED] ORDER GRANTING MOTION
             FOR LEAVE TO APPEAR WITHOUT LOCAL COUNSEL
       AND FOR EXEMPTION FROM THE PRO HAC VICE APPEARANCE FEE

       Before the Court is the Motion for Leave to Appear Without Local Counsel and For

Exemption from Pro Hac Vice Appearance Fee filed on September 15, 2021, by the

Commonwealth of Massachusetts as counsel for proposed amici States (ECF No.          j. Having
considered the Motion, and noting that it is not opposed by the Parties, the Court finds that it

should be and is hereby GRANTED.

       Accordingly, it is hereby ORDERED that the proposed amici States' counsel is required

to fulfill all local counsel requirements and abide by all local rules of this Court. The Court

further advises that if proceeding without local counsel disrupts this litigation or otherwise

results in failure to comply with the rules of this Court, proposed amici States will be required to

immediately obtain local counsel.

       SO ORDERED on this            day of            ,   2021.



                                                      THE HONORABLE ROBERT PITMAN
                                                      UNITED STATES DISTRICT JUDGE
